Title: From James Madison to George Joy, 25 November 1820
From: Madison, James
To: Joy, George


                
                    Dr. Sir
                    Montpr. Novr. 25. 1820
                
                I hope you will not infer from the date of this that I am retaliating on the lapse of time between my last, & yours of Mar. 1. which with its inclosures & the Memoirs of Mrs. Huchinson came to hand safely; the former how ever not expeditiously & the latter very tardily. This delay was occasioned chiefly by a misconception between me & the Collector at Norfolk where the 2 vols. were landed and a considerable time elapsed also before I cd. make it convenient to enjoy the opporty. of perusing the literary present for wch. I was to thank you. This I have done, and on the whole, with pleasure; notwithstanding the tediousness of some of its details to one ignorant of the personalities & localities described, altho’ sufficiently acquainted with English history to be entertained even with the minuter features connected with the more important transactions, or which bespeak the manners of the age.
                
                I have looked over the copies of your correspondences put under the same cover with your letter. It will be most consistent with my political demise to substitute for remarks on such subjects, an assurance that I retain all the sentiments & good wishes for you which I have from time to time expressed.
                The course of events in Spain seems to be fulfilling your auguries of her success. Her example seems indeed to be quite prolific. Naples avows that parentage for her revolutionary movement. And Portugal no doubt, owes hers to it. At this distance we can form but an imperfect judgment of the prospects in those & the other Countries into which the flame may spread, and still less can we venture to pronounce on the general & permanent result. The task is perhaps not very easy to those who have much better data for calculating the precise dangers from within, or the probable dangers from without. We have however a flattering faith in the lights now shining in the political firmament; whilst we sympathize with the progress of true liberty every where, with our best wishes that its triumphs may be as little stained with blood as possible.
                In G.B. the public attention, we observe continues to be engrossed by the investigation, not now it seems “the delicate” one into the conduct of the Queen.
                The reflexions produced here, turn chiefly, as you wd. conjecture on the advantage of a Govt. free from the possibility of such phænomena. It is certainly a period when Kings & Queens might be expected to be rather on their Ps. & Qs. than inviting the criticisms & comparisons with which Geo: & Car: are supplying the Enemies of hereditary power.
                Here we are, on the whole, doing well. The surface of public affairs is likely to be somewhat ruffled by a renewal of discussions concerning the admission of the Missouri “Territory,” as a State into the Union. The question was settled, and as was hoped, finally at the last Session of Congs by a spirit of amity & accommodation. And it is to be hoped that this spirit may again prevail. In other respects the political calm is little threatened. The question of a new Tariff is most likely to affect it; but it will not do [so] seriously; no great constitutional point being involved in it. If the manufacturers shd. fail entirely in their efforts & hopes for further encouragement from the law, they will experience it from the cheapness of food, of raw materials, and of labor also; so long at least as our agricultural staples are not needed or are rejected by our foreign Customers. It is evident that if we can not sell, we can not buy; and that if we do get supplies from abroad, we must provide them at home, for which the labor turned off from the soil will be a ready fund.
                What pinches the community most at this moment is the failure of Bank credit to debtors who relied on a continuance of discounts; & the prodigious fall of prices for crops on which the great mass of debtors relied for

paying their creditors. So extensively do these causes operate that no bidders are found at compulsive sales of property; which of course become sheer sacrifices, giving birth to a variety of remedial expedients for evils which time and patience must cure. With esteem & friendly respects
                
                    J. M.
                
                
                    Mrs. M. reminds me that her thanks are to be added for the share you allotted her in the perusal of Mrs. H. She continues too much of a Quaker to relish some of the Theological tenets of this lady: but admires much her devotion as a wife & her generous sentiments, as well as the fine talents visible through an undisciplined Idiom, and an antiquated fashion of thinking.
                
            